            Case 1:17-cv-06903-RJS Document 57 Filed 03/13/19 Page 1 of 1




                                                                                          Randy M. Mastro
                                                                                          Direct: +1 212.351.3825
                                                                                          Fax: +1 212.351.5219
March 13, 2019                                                                            RMastro@gibsondunn.com


VIA ECF AND E-MAIL (sullivannysdchambers@nysd.uscourts.gov)

Hon. Richard J. Sullivan
United States Circuit Judge
U.S. Court of Appeals for the Second Circuit
40 Foley Square
New York, NY 10007

Re:       Oakley v. Dolan, et al., 17-cv-6903 (RJS)

Dear Judge Sullivan:

I write as Defendants’ counsel in response to Plaintiff’s counsel’s letter of earlier today. The
March 9, 2019 incident described there is completely irrelevant to the merits of this case, as
Plaintiff’s counsel admits in his letter, yet he burdens the Court with it for no legitimate rea-
son. As explained in Defendants’ pending motion to dismiss, there are numerous grounds on
which this Court can and should dismiss Plaintiff’s Amended Complaint in full as a matter of
law. And there can be no better extrinsic evidence than what we already submitted – video of the
entirety of the Oakley altercation with NYPD officers and MSG security personnel – which only
further confirms that dismissal is warranted. That footage shows that Oakley struck multiple se-
curity guards, that an NYPD officer witnessed that attack, and that he and another NYPD officer,
along with MSG security guards, ultimately had to escort and remove Oakley out of the
Arena. And while this Court does not need to consider that dispositive video evidence in decid-
ing whether to dismiss this case, for the reasons previously explained, it has every right to do so
on this motion. That a wholly unrelated incident was the subject of press reports last week is en-
tirely irrelevant to the disposition of this case.1
Respectfully,

/s/ Randy M. Mastro
Randy M. Mastro




 1
      Indeed, to the extent that any subsequent events to the actual incident are relevant, then we bring to
      the Court’s attention Oakley’s continuing pattern of criminal behavior and lack of veracity – for ex-
      ample, his July 2018 arrest at a Las Vegas casino for cheating. See Charles Oakley got arrested for
      cheating at a Las Vegas casino, Washington Post (July 12, 2018), available at https://www.washing-
      tonpost.com/news/early-lead/wp/2018/07/12/charles-oakley-and-las-vegas-might-be-a-bad-combina-
      tion/?noredirect=on. Oakley ultimately entered a plea of no contest to that charge and was ordered to
      pay a fine. See Oakley resolves Las Vegas casino cheating case, Reuters (Aug. 7, 2018), available at
      https://www.reuters.com/article/us-basketball-nba-oakley/oakley-resolves-las-vegas-casino-cheating-
      case-idUSKBN1KS28J.
